DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 4/13/2021 for application number 17/228,836. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration and Claims.
Claims 1 – 22 are presented for examination.  Claims 1, 15 and 22 are independent claims.

Drawings
The drawings filed 4/13/2021 are deemed acceptable for examination proceedings.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent claims 1, 15 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, 17 and 24 of co-pending U.S. Patent Application No. 17/295,583.  Although the claims at issue are not identical, they are not 

Claim 1 (Instant Application)
Claim 3 (17/295583)
A method comprising:

A method comprising:

receiving an inbound message to be presented to a person wearing a wearable device,
receiving an inbound message to be presented to a person wearing a wearable device,
presenting the inbound message to the person as tactile stimulation at the wearable device of skin of the person, and
presenting the inbound message to the person as tactile stimulation perceptible by the person through the wearable device, and
monitoring for presence of an outbound message derived from biopotential signals sensed at the skin of the person after the receipt of the inbound message.
monitoring for presence of an outbound message derived from biopotential signals sensed at the skin of the person after the receipt of the inbound message, the biopotential signals resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message.

Claim 17
A method comprising sending an inbound message to be presented as tactile stimulation of skin of a person wearing a wearable device,
A method comprising sending an inbound message to be presented as tactile stimulation perceptible through a wearable device by a person wearing the wearable device, and
monitoring for presence of an outbound message derived from biopotential signals sensed at the skin of the person after the sending of the inbound message.
monitoring for presence of an outbound message derived from biopotential signals sensed at the skin of the person after the sending of the inbound message, the biopotential signals resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message.
Claim 22
Claim 24
An apparatus comprising 
a wearable device comprising 
An apparatus comprising 
a wearable device comprising
a support configured to hold the wearable device on a body part of a user,
a support configured to hold the wearable device on a body part of a user,
a wireless transmitter, 
a wireless receiver, 

a biopotential sensor configured to be in contact with skin of the user, 
storage for executable instructions, and



a processor to execute the instructions to cause the wireless receiver to receive an inbound message, 
the tactile element to convey the inbound message to the user through the skin of the user,
the tactile element to convey the inbound message to the user through the skin of the user, 
the biopotential sensor to sense biopotential signals at the skin of the user within a predetermined amount of time after the inbound messages conveyed to the user through the skin of the user, and
the biopotential sensor to sense biopotential signals at the skin of the user within a predetermined amount of time after the inbound messages conveyed to the user through the skin of the user, the biopotential signals resulting from brain signals indicating an intention by the person wearing the wearable device to reply to the inbound message, and
the transmitter to send an outbound message comprising the biopotential signals 



Dependent Claims 2-14 and 16-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of co-pending U.S. Patent Application No. 17/295,583 for the reasons set forth below in the claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-13, 15, 18-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proud (US Patent Application 2014/0247154; hereinafter Proud).  

As to independent claim 1, Proud teaches a method comprising
[Fig. 18, Para 0202 - At time T1 the invitee wireless device sends an acceptance message to user's monitoring device 14.],
presenting the inbound message to the person as tactile stimulation at the wearable device of the skin of the person [Para 0096 - there is skin contact with the user monitoring device 10; Para 0243 - Feedback may also be provided to a user directly through monitoring device 10 in a visual form, for example through an LED or LCD or by constructing sensor device 10, at least in part, of a thermochromatic plastic, in the form of an acoustic signal or in the form of tactile feedback such as vibration.  Such feedback may be a reminder or an alert to eat a meal or take medication or a supplement such as a vitamin, to engage in an activity such as exercise or meditation], and
monitoring for presence of an outbound message derived from biopotential signals sensed at the skin of the person after the receipt of the inbound message [Para 0202 - At time T5 the activity manager 218 begins collecting data from the sensors 14. The activity manager 218, at time 76, determines that the activity has completed; Para 0256 - Relevant data sensed by monitoring device 10 may include heart rate, movement as sensed by a device such as an accelerometer, heat flow, respiration rate, calories burned, GSR and hydration level, which may be derived by monitoring device 10 or telemetry system 32 – Examiner note:  Proud teaches that a wearable monitoring device can be set to monitor biological data from a certain activity in advance to the activity].

As to dependent claim 4, Proud teaches the method of claim 1  in which the presenting of the inbound message comprises vibrating the skin of the person [Para 0096 - there is skin contact with the user monitoring device 10; Para 0243 - Feedback may also be provided to a user directly through monitoring device 10 in a visual form, for example through an LED or LCD or by constructing sensor device 10, at least in part, of a thermochromatic plastic, in the form of an acoustic signal or in the form of tactile feedback such as vibration.  Such feedback may be a reminder or an alert to eat a meal or take medication or a supplement such as a vitamin, to engage in an activity such as exercise or meditation]. 

As to dependent claim 6, Proud teaches the method of claim 1, in which presence of an outbound message within a predetermined response period after the receipt of the inbound message comprises a reply to the inbound message [Para 0217 - The feedback or alert signal may be terminated if a predetermined maximum alert duration has expired, as determined at block 716. If a maximum feedback or alert signal duration is not reached, the feedback or alert signal may continue to be held at the current stimulation signal settings at block 714 until the alert expires].

As to dependent claim 7, Proud teaches the method of claim 1, in which lack of presence of an outbound message within a predetermined response period after the receipt of the inbound message comprises a reply to the inbound message [Para 0219 - if monitoring device user or patient acknowledgement is not received or detected at block 718, the intensity of the feedback or alert signal may be increased at block 720, steadily or in step-wise, pre-determined intervals within a feedback or alert signal maximum duration].

As to dependent claim 8, Proud teaches the method of claim 1 in which the monitoring for presence of an outbound message derived from biopotential signals comprises sensing biopotential signals indicative of an intention by the person wearing the wearable device to reply to the inbound message [Para 0202 - At time T5 the activity manager 218 begins collecting data from the sensors 14. The activity manager 218, at time 76, determines that the activity has completed; Para 0256 - Relevant data sensed by monitoring device 10 may include heart rate, movement as sensed by a device such as an accelerometer, heat flow, respiration rate, calories burned, GSR and hydration level, which may be derived by monitoring device 10 or telemetry system 32 – Examiner note:  Proud teaches that a wearable monitoring device can be set to monitor biological data from a certain activity in advance to the activity].

As to dependent claim 9, Proud teaches the method of claim 8 comprising encoding the sensed biopotential signals as the outbound message [Para 0202 - At time T5 the activity manager 218 begins collecting data from the sensors 14. The activity manager 218, at time 76, determines that the activity has completed; Para 0256 - Relevant data sensed by monitoring device 10 may include heart rate, movement as sensed by a device such as an accelerometer, heat flow, respiration rate, calories burned, GSR and hydration level, which may be derived by monitoring device 10 or telemetry system 32 – Examiner note:  Proud teaches that a wearable monitoring device can be set to monitor biological data from a certain activity in advance to the activity].

As to dependent claim 10, Proud teaches the method of claim 1 comprising sending the outbound message to another participant [Para 0102 - the user monitoring device 10 features near-by user monitoring device 10 recognition that provides for other user monitoring device 10 devices to be recognized within a particular vicinity and are able to share and transfer data between them].

As to dependent claim 11, Proud teaches the method of claim 1 in which the biopotential signals are sensed at by the wearable device [Para 0237 - the monitoring device 10 generates data indicative of various physiological parameters of an individual, as set forth above, including but not limited to, the individual's heart rate, pulse rate, beat-to-beat heart variability, EKG or ECG, respiration rate, skin temperature…].

As to dependent claim 12, Proud teaches the method of claim 1 in which the wearable device is situated at a wrist of the person [Fig. 1A, Para 0053].

As to dependent claim 13, Proud teaches the method of claim 1 in which the receiving of the inbound message comprises receiving the inbound message wirelessly from another device [Para 0277].

As to independent claim 15, Proud teaches a method comprising
sending an inbound message [Fig. 18, Para 0202 - At time T1 the invitee wireless device sends an acceptance message to user's monitoring device 14.] to be presented as tactile stimulation of skin of a person wearing a wearable device [Para 0096 - there is skin contact with the user monitoring device 10; Para 0243 - Feedback may also be provided to a user directly through monitoring device 10 in a visual form, for example through an LED or LCD or by constructing sensor device 10, at least in part, of a thermochromatic plastic, in the form of an acoustic signal or in the form of tactile feedback such as vibration.  Such feedback may be a reminder or an alert to eat a meal or take medication or a supplement such as a vitamin, to engage in an activity such as exercise or meditation], and
monitoring for presence of an outbound message derived from biopotential signals sensed at the skin of the person after the sending of the inbound message [Para 0202 - At time T5 the activity manager 218 begins collecting data from the sensors 14. The activity manager 218, at time 76, determines that the activity has completed; Para 0256 - Relevant data sensed by monitoring device 10 may include heart rate, movement as sensed by a device such as an accelerometer, heat flow, respiration rate, calories burned, GSR and hydration level, which may be derived by monitoring device 10 or telemetry system 32 – Examiner note:  Proud teaches that a wearable monitoring device can be set to monitor biological data from a certain activity in advance to the activity].

As to dependent claim 18, the claim is substantially similar to claim 6 and is rejected on the same ground.

As to dependent claim 19, the claim is substantially similar to claim 7 and is rejected on the same ground.

As to dependent claim 20, the claim is substantially similar to claim 13 and is rejected on the same ground.

As to independent claim 22, Proud teaches an apparatus comprising
a support configured to hold the wearable device on a body part of a user [Fig. 1A, Para 0053 - a cap, arm band, wristband, garment, and the like],
a wearable device [Fig. 1A, Para 0053] comprising
a wireless transmitter [Para 0084],
a wireless receiver [Para 0084],
a biopotential sensor configured to be in contact with skin of the user [Para 0090; Para 0096],
storage for executable instructions, and
a processor to execute the instructions to cause the wireless receiver to receive an inbound message [Para 0113 - a processor 52],
the tactile element to convey the inbound message to the user through the skin of the user [Para 0096 - there is skin contact with the user monitoring device 10; Para 0243 - Feedback may also be provided to a user directly through monitoring device 10 in a visual form, for example through an LED or LCD or by constructing sensor device 10, at least in part, of a thermochromatic plastic, in the form of an acoustic signal or in the form of tactile feedback such as vibration.  Such feedback may be a reminder or an alert to eat a meal or take medication or a supplement such as a vitamin, to engage in an activity such as exercise or meditation],
the biopotential sensor to sense biopotential signals at the skin of the user within a predetermined amount of time after the inbound messages conveyed to the user through the skin of the user [Para 0217 - The feedback or alert signal may be terminated if a predetermined maximum alert duration has expired, as determined at block 716. If a maximum feedback or alert signal duration is not reached, the feedback or alert signal may continue to be held at the current stimulation signal settings at block 714 until the alert expires], and
the transmitter to send an outbound message comprising the biopotential signals or biopotential information encoded from the biopotential signals [Para 0202 - At time T5 the activity manager 218 begins collecting data from the sensors 14. The activity manager 218, at time 76, determines that the activity has completed; Para 0256 - Relevant data sensed by monitoring device 10 may include heart rate, movement as sensed by a device such as an accelerometer, heat flow, respiration rate, calories burned, GSR and hydration level, which may be derived by monitoring device 10 or telemetry system 32 – Examiner note:  Proud teaches that a wearable monitoring device can be set to monitor biological data from a certain activity in advance to the activity].


Claim Rejections - 35 USC § 103
  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 14, 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Proud (US Patent Application 2014/0247154; hereinafter Proud) in view of Cronin (US Patent Application 2017/0337339; hereinafter Cronin).

As to dependent claim 2, Proud teaches the method of claim 1. 
Proud does not appear to teach: in which the inbound message comprises a status request.
However, Cronin teaches in the same field of endeavor:  in which the inbound message comprises a status request [Para 0038 - the base software module 234 may be polled at regular intervals (e.g., every ten minutes)]. 
[Cronin, Para 0009].
One of the ordinary skill in the art wanted to be motivated to include the concept of a method for providing critical care using wearable devices to obtain a more flexible, convenient and faster preventive care method and system [Cronin, Para 0009].

As to dependent claim 3, Proud and Cronin teaches the method of claim 2.
Cronin further teaches: in which the status request comprises a poll [Para 0038 - the base software module 234 may be polled at regular intervals (e.g., every ten minutes)]. 

As to dependent claim 14, Proud teaches the method of claim 1.
Cronin further teaches: comprising receiving a series of inbound messages at the wearable device, the inbound messages comprising polls [Para 0038 - the base software module 234 may be polled at regular intervals (e.g., every ten minutes)].

As to dependent claim 16, the claim is substantially similar to claim 2 and is rejected on the same ground.

As to dependent claim 17, the claim is substantially similar to claim 3 and is rejected on the same ground.

As to dependent claim 21, Proud teaches the method of claim 1.
Cronin further teaches: comprising sending a series of outbound messages comprising polls [Para 0038 – the base software module 234 may be polled at regular intervals].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Proud (US Patent Application 2014/0247154; hereinafter Proud) in view of Gonzales (US Patent No 5,719,561; hereinafter Gonzales).

As to dependent claim 5, Proud teaches the method of claim 1.
Proud does not appear to teach:  comprising decoding the inbound message as a corresponding profile of tactile stimulation of skin, and in which the presenting comprises presenting the profile of tactile stimulation.
However, Gonzales teaches in the same field of endeavor:
comprising decoding the inbound message as a corresponding profile of tactile stimulation of skin, and in which the presenting comprises presenting the profile of tactile stimulation [Abs - The vibromechanical stimulators are arranged in a substantially two dimensional array over the skin and are then triggered individually and in sequence, following a set of patterns representative of the symbols in the language recognizable to the wearer to tactually convey the message].
[Gonzales, Col 9, lines 41-45].
One of the ordinary skill in the art wanted to be motivated to include the concept of a tactile communication device taught by Gonzales to provide a method and device capable of accurate and timely tactile communications in many, if not all, the known written languages as well as in complex symbols and codes mutually known between the sender of the message and the wearer of the device [Gonzales, Col 9, lines 41-45].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim et al. (US Patent Application 2012/0049998; hereinafter Cronin) teaches a mobile terminal in which various services can be provided based on a brain wave measurement obtained from a user.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176